DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0210353 Dave et al. (‘Dave hereafter).
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 22 are currently being examined. 
Claims 7 - 20 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because: 1. Applicant has submitted color drawings that have been reduced to grey scale drawings, as such at the resolution presented, the drawings lack clarity and do not show distinctions that Applicant is trying to convey.  2. The resolution presented to the following figures are difficult to read and interpret:  Figures 1, 6, 8, 9a – 9d, 11 & 12.  3. Figure 3, is especially hard to read and it is unclear what the drawing is trying to show. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chastity D.S. Whitaker, Ph. D. (65143) on 01/04/2022.

The application has been amended as follows: 
1. (Examiner Amended) A method of manufacturing a component an internal feature therein, the method comprising: 
developing a component design of the component;
using the component design,
optimizing a location of [[an]] the internal feature [[of the component to be manufactured using powder fusion additive manufacturing (PFAM) based on an energy release rate being proportional to the third derivative of a component shape function and the shape function itself,]]; and
manufacturing the component using the optimized component design and a powder fusion additive manufacturing (PFAM) process based on an energy release rate being proportional to the third derivative of a component shape function and the shape function itself,
wherein the internal feature [[of the component]] comprises [[a cavity]] one or more cavities having unfused powder disposed therein to provide vibration dampening. 

Reasons for Allowance
Claim[s] 1 is/are allowed.   
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “manufacturing the component using the optimized component design and a powder fusion additive manufacturing (PFAM) process based on an energy release rate being proportional to the third derivative of a component shape function and the shape function itself,
wherein the internal feature comprises one or more cavities having unfused powder disposed therein to provide vibration dampening.”

The closest prior art is as cited were ‘Dave.  
		‘Dave teaches: method of manufacturing a component (‘Dave, Abst, manufacturing device and properties during an additive manufacturing operation), optimizing location of internal feature of the component to be manufactured (‘Dave, Para 0004, analyze feature associated with a heat source from two different process conditions and determine if they are largely similar or very different) using powder fusion additive manufacturing (PFAM) (‘Dave, Para 0016, Powders in additive manufacturing, Para 0036, laser powder bed additive manufacturing processes like direct metal laser sintering (DMLS) and Selective Laser Sintering (SLS)) 
		However, ‘Dave does not teach: based on an energy release rate being proportional to the third derivative of a component shape function and the shape function itself, wherein the internal feature of the component comprises a cavity having unfused powder disposed therein to provide vibration dampening. 
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 6 and 21-22, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/
Primary Examiner, Art Unit 3726                                                                                                                                                                                             
01/11/2022